Exhibit 99.3 KMK/9-04-07 MELF #26-9-856 MACHINERY AND EQUIPMENT LOAN FUND LOAN AGREEMENT THIS LOAN AGREEMENT, MADE this day of September, 2007, effective as of September 6, 2007 (the "Effective Date"), BY AND BETWEEN TASTY BAKING COMPANY, a corporation organized and existing under the laws of the Commonwealth of Pennsylvania and having an address of 3413 Fox Street, Philadelphia, PA19129 (the "Borrower") and THE COMMONWEALTH OF PENNSYLVANIA, acting by and through the DEPARTMENT OF COMMUNITY AND ECONOMIC DEVELOPMENT, having its principal place of business at Commonwealth Keystone Building, 400 North Street, Fourth Floor, Harrisburg, Pennsylvania17120 (the "Department"). NOW, THEREFORE, the parties hereto, in consideration of the mutual promises herein contained, and intending to be legally bound hereby, covenant and agree as follows: ARTICLE I DEFINITIONS AND BACKGROUND Section 1.01.When used herein the following words and phrases shall have the following meanings: "Act" means Chapter 29 of the Job Enhancement Act, Act of February 12, 2004, No. 12, P.L. 99, codified at 12 P.S. § 2901 et seq. "Application" means the application for the Loan submitted by the Borrower to the Department, including all attachments and exhibits thereto. "CERCLA" means The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended. "Collateral" means that certain machinery and equipment the Borrower has purchased or intends to purchase or has upgraded or intends to upgrade for use at the Premises as more fully described at Exhibit “A”, which is incorporated herein by reference and made a part hereof . Final - Loan Agreement Page 1 of 27 "Commitment" means the Department's letter of July 12, 2007 setting forth its agreement to make the Loan, and the conditions under which the Loan would be made. "Control" shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract or otherwise. "Cost" or "Costs" means the costs of the purchase and installation of the Collateral. "Due Inquiry" shall mean that the Borrower, consistent with good commercial or customary practice, has caused to be made by a responsible officer or agent of the Borrower appropriate inquiry among those directors, officers, employees, agents, accountants and attorneys for the Borrower who might reasonably be expected to have knowledge of the particular matter and, when such matter includes the condition of the Collateral, the Premises or other facility, has further undertaken appropriate inquiries into the present and past ownership and uses thereof. "Eligible Activity" means manufacturing, industrial processes, mining, Production Agriculture, information technology, biotechnology, services as a Medical Facility or other industrial or technology sectors as defined by the Department. "Environmental Laws" shall mean The Comprehensive Environmental Response, Compensation and Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, The Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of 1984, The Clean Water Act, The Toxic Substances Control Act, The Clean Air Act, the Pennsylvania Hazardous Sites Cleanup Act, the Pennsylvania Solid Waste Management Act, the Pennsylvania Storage Tank and Spill Prevention Act, the Pennsylvania Worker and Community Right to Know Act, the Pennsylvania Clean Streams Law, as amended, or any rule or regulation promulgated pursuant to any of the foregoing statutes, or any other applicable law, statute, rule, regulation or ordinance regulating the manufacture, use, possession, discharge or disposal of substances injurious to the natural environment or to human health, whether federal, state or local. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. "Event of Default" means those occurrences listed in Section 7.01 herein. Final - Loan Agreement Page 2 of 27 "First Lien" means the lien on the Collateral held by the First Lien Holder to secure $46,000,000 of the aggregate maximum principal amount of $100,000,000, as set forth in the Intercreditor Agreement. "First Lien Holder" means Citizens Bank of Pennsylvania in its capacity as agent for the Senior Lenders as defined in the Intercreditor Agreement and its successors and/or assigns. "Hazardous Materials", shall include, without limitation, asbestos (including, without limitation, asbestos in friable form), polychlorinated biphenyls, petroleum products, flammable or explosive materials, radioactive materials, hazardous materials, hazardous waste, hazardous or toxic substances or related materials, each as defined under or pursuant to any Environmental Law. "Indemnified Party" means the Department and its employees and agents, including, without limitation, any engineer or environmental consultant retained by the Department. "Intercreditor Agreement" means the Intercreditor and Collateral Sharing Agreement effective as of the Effective Date by and among the Department, the First Lien Holder, Philadelphia Industrial Development Corporation and the Borrower. “Lease” means that certain lease entered into between Borrower and L/S THREE CRESCENT DRIVE. LP, dated June 15, 2007, for office space at temporary address of 3 Crescent Drive (pending final subdivision with the City of Philadelphia) at the Philadelphia Navy Yard in the City of Philadelphia. "Loan" means a loan in the maximum principal amount of Five Million Dollars ($5,000,000) to be used exclusively by the Borrower to defray a portion of the Cost not to exceed 50%. "Loan Documents" means this Loan Agreement, the Note, the Security Agreement, Intercreditor Agreement, the opinions of counsel hereinafter referred to, and all other agreements, instruments and documents to be delivered hereunder. “Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect upon, the operations, business, properties, liabilities (actual or contingent), or condition (financial or otherwise) of Borrower taken as a whole, (b) a material impairment of the ability of any Borrower to perform its obligations under any Loan Document to which it is a party, or (c) a material adverse effect upon the legality, validity, binding effect or enforceability against any Borrower of any Loan Document to which it is a party or the rights of the Department thereunder. Final - Loan Agreement Page 3 of 27 “Navy Yard Project” means the Premises and the office facilities leased by Borrower under the Lease and located at the temporary address of 3 Crescent Drive (pending final subdivision with the City of Philadelphia) at the Philadelphia Navy Yard in the City of Philadelphia. "Note" means the $5,000,000 promissory note given by the Borrower to the Department, effective as of the Effective Date. “Obligations” means all advances to, and debts, liabilities, obligations, covenants and duties of, the Borrower arising under any of the Loan Documents, the loan documents executed in connection with any future loans or otherwise with respect to any loan, whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and including interest and fees that accrue after the commencement by or against the Borrower of any proceeding under any Bankruptcy Laws naming such Borrower as the debtor in such proceeding, regardless of whether such interest and fees are allowed claims in such proceeding. "Participation Percentage" means fifty percent (50%). "Premises" means a tract of land located at the temporary address of 4300 South 26th Street (pending final subdivision with the City of Philadelphia) at the Philadelphia Navy Yard in the City of Philadelphia, Philadelphia County, Pennsylvania as described in more detail on Exhibit B. "Production Agriculture" means the management and use of a normal agricultural operation for the production of a farm commodity. "Project" means the purchase and installation of new machinery and equipment or the upgrade of existing machinery and equipment that is directly related to the business process. "Security Documents" means the Security Agreement and financing statements given by the Borrower to the Department which constitutes not less than a shared first lien upon the Collateral with the First Lien Holder. “UCC” means the Pennsylvania Uniform Commercial Code as codified at 13 Pa.C.S.A.§ 9101, et seq. Section 1.02.The Borrower has purchased or intends to purchase or has upgraded or intends to upgrade certain machinery and equipment for use at the Premises.The Borrower has filed with the Department the Application and accepted from the Department the Commitment for the Loan, to be used exclusively to defray a portion of the Cost.The Department is willing to make the Loan upon the terms and subject to the conditions hereinafter set forth Final - Loan Agreement Page 4 of 27 ARTICLE II THE LOAN Section 2.01.The Loan.Subject to the conditions set forth herein, the Department agrees to make the Loan to the Borrower, and the Borrower agrees to accept the Loan from the Department, for the purposes set forth in the Application. ARTICLE III THE NOTE AND SECURITY DOCUMENTS Section 3.01. The Note.The Loan shall be evidenced by the Note, which shall be executed by the Borrower. Section 3.02.The Security Documents.Payment of the Note and satisfaction of the Obligations shall be secured by a perfected security interest in the Collateral given by the Borrower to the Department under the Security Documents.The Security Documents shall be dated the date of the Note and shall create a perfected first lien upon the Collateral shared only with the First Lien as set forth in the Intercreditor Agreement.At all times until the Obligations have been paid in full, the Borrower agrees that whatever right, title and interest which it and its successors and assigns may have in and to the Collateral shall be, and the same are hereby expressly made subject and subordinate to the lien of the Security Documents and any other judgment, lien or encumbrance pursuant to the Note, the Security Documents or this Loan Agreement. Final - Loan Agreement Page 5 of 27 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BORROWER The Borrower makes the following representations and warranties to the Department, which shall survive and continue until the Loan is paid in full and all of the Borrower’s obligations hereunder have been satisfied: Section 4.01.Organization.The Borrower is a corporation validly existing and in good standing under the laws of the Commonwealth of Pennsylvania. Section 4.02.Power and Authority.The Borrower has all necessary power and authority to purchase, own, encumber, and sell its property and to carry on its business as now being conducted, and to carry out the transactions contemplated by the Loan Documents. Section 4.03.Loan Documents Consistent with Law and Agreements.The execution and delivery of this Agreement and of each of the Loan Documents to be executed and delivered by the Borrower, consummation of the transactions herein contemplated, and compliance with the terms and provisions hereof and of the Loan Documents which Borrower has executed and delivered or to which it is otherwise subject do not (i) contravene any provision of law, statute, rule or regulation to which Borrower is subject or any judgment, decree, franchise, order or permit applicable to theBorrower or (ii) conflict with, or result in, a breach of any of the terms, conditions or provisions of the organizational documents of the Borrower, or of any material agreement, indenture or other instrument to which the Borrower is a party or by which it is bound or to which it or its property is subject. Section 4.04.Due Authorization.The execution, delivery and performance of this Agreement, the performance of the transactions contemplated by the provisions hereof, and the execution, issuance and delivery of each of the Loan Documents to be executed and delivered by the Borrower hereunder have each been duly authorized by all necessary action on the part of the Borrower. Section 4.05.Execution and Delivery.This Agreement and each of the Loan Documents being executed and delivered by Borrower concurrently herewith have been duly and validly executed and delivered by the Borrower and constitute valid and legally binding obligations of the Borrower, enforceable in accordance with their respective terms, except as the enforceability thereof may be limited by bankruptcy, insolvency or other substantially similar laws of general application relating to or affecting the enforcement of creditors' rights or by general principles of equity. Final - Loan Agreement Page 6 of 27 Section 4.06.Litigation.There is no material litigation or governmental proceeding pending or, to the knowledge of the Borrower, threatened against the Borrower, which if determinedadversely, could reasonably be expected to have a Materially Adverse Effect, other than that which has been previously disclosed to the Department in writing.If such litigation or proceeding exists or is threatened, it shall be set forth in Exhibit C attached hereto and made a part hereof. Section 4.07.Taxes.The Borrower has filed all required federal, state and local tax returns and has paid all taxes shown on such returns as such taxes have become due unless the obligation to file such return or pay such tax is the subject of a pending administrative or judicial appeal or proceeding with respect to which the Borrower has set aside adequate reserves in accordance with GAAP. Section 4.08.No Default For Borrowed Money.No default with respect to any agreement pursuant to which the Borrower has borrowed money or guaranteed the obligations of others has occurred and is continuing as of the date hereof nor has any such event occurred which with the passage of time and/or giving of notice would constitute such a default. Section 4.09.Financial Statements and Financial Condition.All financial statements of the Borrower (including all related notes) and all supplementary financial information delivered to the Department fairly present what they purport to present as of the dates and for the respective fiscal periods presented, and were prepared in accordance with generally accepted accounting principles consistently applied, except as disclosed in such financial statements. The Borrower has no material liabilities, direct or indirect, fixed or contingent, as of the date of such financial statements which are not reflected therein.There has been no material adverse change in the financial condition of the Borrower from that disclosed in the most recent annual financial statements delivered to the Department prior to the initial approval of the Loan by the Department. Section 4.10.Employee Benefits.Any employee pension benefit plans and employee welfare benefit plans, collectively referred to as employee benefit plans, within the meaning of ERISA maintained by the Borrower or any subsidiary of the Borrower comply in all material respects with the reporting and disclosure and fiduciary responsibility provisions of Title I of ERISA. Final - Loan Agreement Page 7 of 27 Section 4.11.Environmental Violations.Any transportation, storage , handling or usage of Hazardous Materials by the Borrower, whether on the Premises or otherwise, has been in compliance with all Environmental Laws.Borrower further represents and warrants that, to the best of its knowledge, no spill, release, discharge, or disposal of Hazardous Materials has occurred on the Premises to date, and that the soil and groundwater on the Premises are free of Hazardous Materials except as disclosed by that certain Phase I Environmental Report relating to the Premises conducted by Dewberry & Davis, LLC, dated January 2007. Section 4.12.Bankruptcy, etc.The Borrower has not within seven (7)years prior to the date hereof filed any voluntary petition for relief under the U.S. Bankruptcy Code. Section 4.13.Criminal Convictions.Neither the Borrower nor any owner, director, officer or person employed or engaged by the Borrower in a senior management capacity or as a manager or comptroller, has been convicted by any court of any felony or any misdemeanor involving theft, dishonesty, deception, false swearing, or the filing or submission of any false or misleading information to any agency of government. Section 4.14.No Consent Required.No consent or approval to the execution and performance of this Agreement and the transactions contemplated hereby not already obtained is required to be obtained by the Borrower from any governmental body, authority, agency, court or other person or entity, public or private, other than the Department; Section 4.15.No Removal of Jobs.The establishment of the Project by the Borrower at the Premises will not cause the removal of any business operation from one area of Pennsylvania to another area of Pennsylvania. Section 4.16.Eligible Activity at the Premises.The Borrower engages in an Eligible Activity at the Premises. Final - Loan Agreement Page 8 of 27 ARTICLE V BORROWING PROCEDURES AND AGREEMENTS Section 5.01.Conditions Precedent to All Advances.The obligation of the Department to make the initial advance of the proceeds of the Loan to the Borrower and to make each subsequent advance thereof is subject to the satisfaction of the following conditions precedent at the time of each such advance: (a)The Borrower has satisfied all conditions set forth in the Commitment, the closing requirements transmitted by the Department’s counsel to the Borrower’s counsel following issuance of the Commitment have been satisfied; if applicable, the conditions regarding Property Coverage set forth in Section 6.11 of this Agreement have been satisfied; the Loan Documents shall have been properly executed and, where appropriate, delivered to the Department; and the Security Documents and any other document requested to be filed or recorded by the Department shall have been duly acknowledged and delivered for filing or recording in the appropriate public office. (b)The Borrower shall submit to the Department a bringdown of the UCC searches showing that no new liens have been filed against the Collateral prior to the initial disbursement only. (c)Each and all of the representations and warranties of the Borrower set forth in Articles IV hereof, and in any of the other Loan Documents, shall be true and correct in all respects, as though separately and independently made on and as of the date of each such advance. (d)There shall be no event of default under any of the Loan Documents or any event which, with the passage of time or the giving of notice, or both, could constitute an event of default under any of the Loan Documents. (e)There shall have been no material adverse change in the financial condition of the Borrower from that disclosed in financial statements heretofore delivered to and approved by the Department. (f)In the event there is any material change in the Project, Department may refuse to make further advances under this Agreement until the matter is resolved to the Department's reasonable satisfaction, whether or not the Department has declared an Event of Default hereunder or such revocation, rescission, suspension, or material adverse effect would comprise an Event of Default hereunder. The Borrower agrees that by making a request for an advance hereunder, the Borrower shall be deemed to be reconfirming to the Department that all representations and warranties of the Borrower set forth in this Agreement and all related instruments, agreements and documents remain true and correct as of the date of each request. Final - Loan Agreement Page 9 of 27 Section 5.02.
